Title: From Thomas Jefferson to Schweighauser & Dobrée, 18 August 1786
From: Jefferson, Thomas
To: Schweighauser & Dobrée



Gentlemen
Paris Aug. 18. 1786.

I have duly received your favor of Aug. 5. Being entirely uninformed and uninstructed on the subjects thereof, I could do no more than forward them to my constituents. This I have accordingly  done, and will do myself the pleasure of informing you of their decision so soon as it shall be communicated to me. I have the honour of being with much respect Gentlemen your most obedient and most humble servt.,

Th: Jefferson

